       Case 20-42012-9 Doc 3 Filed 06/11/20   Entered 06/11/20 10:42:24   Page 1 of 5




06/11/2020
   Case 20-42012-9 Doc 3 Filed 06/11/20      Entered 06/11/20 10:42:24   Page 2 of 5



Aetna Health, Inc./Aetna Health Mgmt., LLC
Robert Fogarty/E. Sean Medina
Hahn Loeser & Parks LLP
200 Public Square, Suite 2800
Cleveland, OH 44114

Alvord Medical Clinic, PA
Attn: Jefferson B. Alling, MD
115 E. Bypass 287
Alvord, TX 76225

American Arbitration Association
Attn: Iman Hyder-Eliz
13727 Noel Rd. #700
Dallas, TX 75240

American Health Lawyers Association
1620 Eye Street, NW, 6th Floor
Washington, DC 20006-4010

Attorney General of Texas
Bankruptcy-Collections Division
PO Box 12548
Austin, TX 78711-2548

Attorney General of the United States
Main Justice Building, Room 5111
10th & Constitution Avenue, N.W.
Washington, D.C. 20530

Beckman Coulter
250 South Kraemer Boulevard
PO Box 8000
Brea, California 92821-8000

Beneficial Equipment Finance Corp.
165 Pottstown Pike
Chester Springs, PA 19425

Blue Cross Blue Shield of Texas
Martin J. Bishop/Bryan M. Webster
Reed Smith, LLP
10 South Wacker Drive, 40th Floor
Chicago, IL 60606

Cigna Health Care
   Case 20-42012-9 Doc 3 Filed 06/11/20    Entered 06/11/20 10:42:24   Page 3 of 5



Eliot “Eli” Burriss
Holland & Knight LLP
200 Crescent Court, Suite 1600
Dallas, TX 75201

David Spiller
Mason Spiller
Spiller & Spiller
PO Drawer 447
Jacksboro, TX 76458

De Lage Landen Financial Services, Inc.
Rental Processing Center
1111 Old Eagle School Road
Wayne, PA 19087

Decatur Physician Investment Group, Inc.
1001 Eagle Dr.
Decatur, TX 76234

Flex Financial, a division of
Stryker Sales Corporation
1901 Romence Road Parkway
Portage, MI 49002

G.M. “Max” Poynor
PO Box 187
Jacksboro, TX 76458

GE HFS, LLC
PO Box 414, W-490
Milwaukee, WI 53201

Humana
Thomas C. Mahlum
Robins Kaplan, LLP
800 LaSalle Avenue, Suite 2800
Minneapolis, MN 55402

Internal Revenue Service
Special Procedures-Insolvency
PO Box 7346
Philadelphia, PA 19101-7346

Jack County Hospital District
d/b/a Faith Community Hospital
   Case 20-42012-9 Doc 3 Filed 06/11/20   Entered 06/11/20 10:42:24   Page 4 of 5



Attn: Frank L. Beaman, CEO
215 Chisholm Trail
Jacksboro, TX 76458

Jeffrey M. Weimer
Reed Smith, LLP
Reed Smith Centre
225 Fifth Avenue
Pittsburgh, PA 15222-2716

John William Hellerstedt, MD
Commissioner
Texas Dept of State Health Services
PO Box 149347
Austin, TX 78714-9347

Jordann R. Conaboy
Fox Rothschild, LLP
10 Sentry Parkway, Suite 200
PO Box 3001
Blue Bell, PA 19422

LaSalle Systems Leasing, Inc.
A Division of Fifth Third Bank
6111 N. River Road
Rosemont, IL 60018

LaSalle Systems Leasing, Inc
c/o Cale Stubbe
LaSalle Solutions
6111 N. River Road
Rosemont, IL 60018

Michael P. Cooley
Reed Smith, LLP
2501 N. Harwood Street, Suite 1700
Dallas, TX 75201

Prosperity Bank
Attn: Eddie Lick, Regional President
101 North Prairieville Street
Athens, TX 75751

Regions Capital Advantage, Inc.
c/o George H. Barber
Johnston Pratt
   Case 20-42012-9 Doc 3 Filed 06/11/20      Entered 06/11/20 10:42:24   Page 5 of 5



1717 Main Street, Suite 3000
Dallas, TX 75201

Spirit of Texas Bank, SSB
Attn: Eric Anderson, Market President
3100 Monticello, Suite 980
Dallas, TX 75205

Texas Comptroller of Public Accounts
Revenue Acct Div.-Bankruptcy Section
PO Box 13528
Austin, TX 78711

Texas Department of Insurance
PO Box 149104
Austin, TX 78714-9104

Texas Health and Human Services Commission
Office of the Ombudsman
PO Box 13247
Austin, TX 78711-3247

Texas Workforce Commission
TEC Building – Bankruptcy
101 East 15th Street
Austin, TX 78778

United Health Care Insurance Company
Jamie R. Kurtz
Robins Kaplan LLP
800 LaSalle Avenue, Suite 2800
Minneapolis, MN 55402-2015

United States Attorney
1100 Commerce Street, 3rd Floor
Dallas, TX 75242

United States Trustee
1100 Commerce Street, Room 976
Dallas, TX 75242

WBR Properties, LLC
PO Box 1234
Bowie, TX 76230
